      Case 1:19-cv-11724-JPO-SDA Document 21 Filed 03/24/20 Page 1 of 2




PETER J. BRANN | Partner
pbrann@brannlaw.com
(207) 689–9731

                                                March 24, 2020

Honorable Stewart D. Aaron
United States Magistrate Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

       Re:       Jon R. Morgan v. Crutchfield New Media, LLC,
                 No. 1:19-cv-11724-JPO-SDA

Dear Magistrate Judge Aaron:

        We represent the Defendant in the above-captioned matter. Plaintiff’s counsel
filed today what he characterized as a “joint” motion to stay. Unfortunately, that is not
correct. The version that was filed was not shared with Defendant’s counsel, and when
a prior version was shared, I informed Plaintiff’s counsel that it was not accurate and
needed to be revised. I had previously requested that any letter motion to stay filed
with the Court be shared with me first.

        Defendant does not object to the 30-day enlargement sought by Plaintiff, but
does not join the motion and does not believe the motion sufficiently describes our
position. In light of the current Covid-19 pandemic and the fact that Defendant is
located in Virginia, its lead counsel is located in Maine, and Plaintiff and his counsel are
located in New York, all of which are under various government restrictions, Defendant
first requested that Plaintiff dismiss this case without prejudice until the pandemic
passes. After Plaintiff declined that suggestion, Defendant suggested that all deadlines
be stayed until the President rescinds the current declaration of national emergency.
Defendant believes this approach better lessens the burdens on the parties and the
Court in these unprecedented times.




                                                         | Lewiston, ME | Portland, ME
             P.O. Box 3070, 184 Main Street | Lewiston, ME 04243–3070 | (207) 786–3566 | www.brannlaw.com
     Case 1:19-cv-11724-JPO-SDA Document 21 Filed 03/24/20 Page 2 of 2



Honorable Stewart D. Aaron
March 24, 2020
Page 2


      Thank you for your consideration in this matter.

                                              Very truly yours,

                                              BRANN & ISAACSON

                                              /s/ Peter J. Brann

                                              Peter J. Brann
cc: Jonathan Shalom
